This is an action of tort. In her declaration the plaintiff alleges that when a pedestrian on a sidewalk in Springfield, she was hurt by a motor vehicle which “had been parked and negligently secured in a position on the south side of Stockbridge Street, and permitted to roll backwards, and . . . [that the vehicle] was under the joint supervision of the owner and the agent or servant of the defendant, while repairs were being made to the same by the agent or servant of the defendant.” The evidence did not warrant findings to support these allegations. There was no error in directing a verdict for the defendant, nor in striking evidence concerning a purchase of brake fluid which was not shown to be relevant.

Exceptions overruled.